Citation Nr: 0735635	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for malignant melanoma.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1950 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.


FINDING OF FACT

The veteran has current malignant melanoma that is of service 
origin.


CONCLUSION OF LAW

Malignant melanoma was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2007).

The veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  Destruction of 
service medical records does not create a heightened benefit 
of the doubt, but only a heightened duty on the part of VA to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The veteran maintains that he developed malignant melanoma as 
a result of sustaining a severe sunburn while stationed at 
Wheelus Air Force Base in Tripoli, Libya, while serving in 
the United States Air Force in 1951 or 1952.  

The veteran has submitted a letter from his sister, C. C., 
indicating that in 1951 or 1952, the veteran wrote her a 
letter about sustaining a serious sunburn while stationed at 
Wheelus Air Force Base in Tripoli. Libya.  She noted that he 
described the sunburn as blistering on the trunk of his body 
and as causing hallucinations.  He indicated that it felt 
like a steel beam was sitting on the top of his head.

At a March 1976 VA examination, normal findings were reported 
for the veteran's skin.  At the time of an April 1977 VA 
examination, the veteran was noted to have some psoriatic 
lesions over his elbows.  Examination of the lower trunk 
revealed sequelae of an extensive wound and third degree 
burns which the veteran suffered as a teenager.  The scars 
were noted to be well-healed.  

In a March 2003 letter, E. Hersh, M.D., the Assistant 
Director for Experimental Therapeutics and Translational 
Research at the Arizona Cancer Center reported that the 
veteran had been referred to him by the Tucson VA Hospital in 
April 2002 for the treatment of melanoma.  He reported that 
the veteran was receiving ongoing treatment.  

In June 2004, the veteran submitted photocopies of medical 
literature from the American Cancer Society indicating that 
children and young adults often received a lot of UV sun 
exposure that might not result in an actual cancer for many 
years or even decades.  

In a September 2004 letter, Dr. Hersh observed that the 
veteran was in the military stationed in Libya from March 
1950 to December 1953.  He noted that during this time, the 
veteran experienced blistering sunburn and extensive sun 
exposure.  He now had malignant melanoma.  Dr. Hersh stated 
that this malignancy was caused by sun exposure and that it 
was reasonable to assume that his sun exposure was the cause 
of his melanoma.  

In an October 2004 letter, the Staff General and Oncologic 
Surgeon for the Southern Arizona VA Heath Care System 
indicated that the veteran was a melanoma patient of his at 
the Southern Arizona Veterans Affairs Health Care System.  He 
noted that the veteran had reported to him that he had had 
severe sunburns during his tour of duty in North Africa.  He 
stated that it was clear that sunburns at a young age were a 
risk factor for incurring malignant melanoma later in life.  

In a letter received in April 2007, Dr. Hersh wrote that it 
was likely that the "inciting cause" of the veteran's 
melanoma was a severe sunburn he received in Tripoli, Libya 
during service in the 1950's.  He reasoned that blistering 
sunburn was believed to be a major etiological factor in 
melanoma in fair skinned people.

As just discussed, the record documents current melanoma.  
While the veteran's service medical records are missing, he 
is competent to report sun exposure and sunburn in service.  
There is no evidence to contradict his reported history, and 
his sister's letter actually supports that history.  Dr. 
Hersh has provided a competent opinion linking the current 
melanoma to the sunburn in service.  There is no competent 
opinion to the contrary of that of Dr. Hersh.  All three of 
the elements of a successful service connection claim are 
thus met.  Accordingly, service connection for melanoma is 
granted.  


ORDER

Service connection for malignant melanoma is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


